        Case 20-03237 Document 23 Filed in TXSB on 08/22/20 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                            ENTERED
                                                                                              08/22/2020
IN RE:                                          §
HOUTEX BUILDERS, LLC, et al                     §       CASE NO: 18-34658
       Debtor(s)                                §
                                                §       CHAPTER 11
                                                §
HOUTEX BUILDERS, LLC, et al                     §
     Plaintiff(s)                               §
                                                §
VS.                                             §       ADVERSARY NO. 20-03237
                                                §
HL BUILDERS, LLC, et al                         §
      Defendant(s)                              §

       ORDER DENYING MOTION TO DISMISS ADVERSARY PROCEEDING

       This matter is before the Court on the Motion to Dismiss Adversary Proceeding (ECF

No. 8) filed by the defendant, Anna Williams. The plaintiffs filed an amended complaint (ECF

No. 18) on August 19, 2020; therefore, the instant motion is moot. The defendant is free to file a

new motion to dismiss if she believes the amended complaint still fails to state a claim upon

which relief can be granted.

       THEREFORE, IT IS ORDERED that the Motion to Dismiss Adversary Proceeding

(ECF No. 8) is denied without prejudice.

       SIGNED: 08/22/2020.


                                                 ___________________________________
                                                 Jeffrey P. Norman
                                                 United States Bankruptcy Judge




1/1
